Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1 and 2 are rejected under 35 U.S.C. 102a1 as being anticipated by Hakkaku (6,260,457), who shows a cutter with all of the recited limitations, including;
a conveyor (28,30) configured to convey a medium, comprising a sheet (18) on which an image has been formed, in a conveyance direction; 
a cutter (60) configured to cut the medium by moving from one end of the medium in a cutting direction orthogonal to the conveyance direction, wherein overlapping blades (72,74) of the cutter are arranged on separate surfaces of the medium (see figure 6B), and are rotated while sandwiching the sheet to cut the sheet; 
a first holder (62,94) movable to contact a first surface of the one end of the medium (as in figure 6B); and
a second holder (46) configured to contact a second surface of the one end of the medium opposite the first surface (as in figure 6B), 
wherein the first holder is disposed downstream of the cutter in the conveyance direction (see figure 3), and 
the first holder moves to the one end of the medium to pinch and hold the one end of the medium between the first holder and the second holder (see transition from figure 6A to 6B, where it is holding the one end of the medium).
In regard to claim 2, this is depicted in the transition from figure 6A to 6B.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3 and 4 are rejected under 35 U.S.C. 103 as being unpatentable over Hakkaku (6,260,457) in view of Takeshita et al.(4,516,451).
With regard to claim 3, Hakkaku’s first holder has its own driver (88) instead of being driven by the same driver as the cutter.
Examiner takes Official Notice that it is old and well known to have a clamp that is actuated by the driver of the transversely moving cutter.  An example of this is Takeshita, who shows a transversely moving cutter (60, etc.) and a pivoting clamp (107, etc.) that is moved by the driver of the cutter (see transition between figures 5 and 11).  Additional examples can be provided if challenged, as this is common.
It would have been obvious to one of ordinary skill to have replaced Hakkaku’s downstream clamp with a downstream clamp that is actuated by the cutter driver, as is well known and taught by Takeshita and others, in order to reduce the number of separate actuators needed.  The “drive transmitter” of claim 3 could be Hakkaku’s belt 68 or any other part of the cutter’s drivetrain or Takeshita’s clamp drivetrain.
With regard to claim 4, take note that Takeshita’s clamp pivots about axle 88.

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Hakkaku (6,260,457) in view of Takeshita et al.(4,516,451)), as set forth above, and further in view of Lancaster (2,761,378).
With respect to clam 5, Hakkaku’s/Takeshita’s drive transmitter lacks a torque limiter.  Lancaster shows in figure 6 the use of a spring in the drive train of a tool-driven clamp. This clamp limits the amount of force applied to the workpiece surface.  It would have been obvious to one of ordinary skill to have modified Hakkaku/Takeshita by applying a spring to the drive train of the first holder, as taught by Lancaster, in order to limit the amount of torque applied, so that the workpiece was not marred.

Applicant’s arguments with respect to claims have been considered but are moot because the new ground of rejection does not rely on any matter specifically challenged in the argument.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kenneth E Peterson whose telephone number is (571)272-4512. The examiner can normally be reached Monday-Thursday, 7:30AM to 5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sean Michalski can be reached on 571-272-6752. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KENNETH E PETERSON/Primary Examiner, Art Unit 3724